Citation Nr: 0803383	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for anal fissures, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for status post 
amputation left third fingertip, currently evaluated as 
noncompensable.

4.  Entitlement to an increased rating for residuals of a 
right knee injury, evaluated as 20 percent disabling prior to 
June 6, 2003, 100 percent disabling from June 6, 2003, to 
August 31, 2003, and 20 percent disabling as of September 1, 
2003.

5.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

6.  Entitlement to an increase rating for 
dermatitis/dermatophytosis of the face and groin area, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1991 to 
June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 rating determinations of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Winston-Salem, North Carolina.  The veteran moved 
during this appeal and his case was subsequently transferred 
to the VA RO in Baltimore, Maryland.  The veteran testified 
before the undersigned Acting Veterans Law Judge in November 
2007; a transcript of that hearing is associated with the 
claims folder.

The veteran was denied entitlement to service connection for 
headaches, an eye disorder, residuals of a right second 
finger injury, and hypertension, in a December 1995 RO rating 
decision.  By letter dated in May 2001, the veteran indicated 
that he desired these issues be readjudicated by VA.  An 
April 2003 RO rating decision denied the veteran's request to 
reopen his previously disallowed claims of entitlement to 
service connection for headaches and an eye disorder.  The 
issues of entitlement to service connection for residuals of 
a right second finger injury and hypertension were not 
adjudicated.  The veteran did not appeal either denial of his 
request; however, he submitted another request to reopen his 
claim of entitlement to service connection for headaches in 
August 2003.  At such time, he also submitted new claims of 
entitlement to service connection for a speech impediment and 
difficulty with concentration, both as secondary to service-
connected tinnitus.

The Board has carefully reviewed the record, and has 
determined that the following issues should be REFERRED to 
the RO for consideration: (1) entitlement to service 
connection for a speech impediment as secondary to tinnitus; 
(2) entitlement to service connection for difficulty with 
concentration; (3) whether new and material evidence has been 
submitted that is sufficient to reopen a previously 
disallowed claim of entitlement to service connection for 
hypertension; (4) whether new and material evidence has been 
submitted that is sufficient to reopen a previously 
disallowed claim of entitlement to service connection for 
headaches; and (5) whether new and material evidence has been 
submitted that is sufficient to reopen a previously 
disallowed claim of entitlement to service connection for 
residuals of a right finger injury.

In addition to the above issues, the Board notes that the 
veteran indicated his desire to file a request for a clothing 
allowance for a prosthetic device for both of his knees in a 
letter received in July 2003.  This letter also stated that 
the veteran was unable to maintain suitable employment due to 
his service-connected tinnitus.  In light of the veteran's 
statement, the Board concludes that there exists a claim for 
entitlement to a total rating based on individual 
unemployability (TDIU) as well as a claim for a clothing 
allowance.  Since these issues have not been adjudicated, 
they too are REFERRED to the RO for consideration.

Finally, the veteran submitted numerous medical records in 
January 2008 with a waiver of review by the agency of 
jurisdiction (AOJ) pertaining to treatment for insomnia and 
depression.  Such disabilities were previously denied service 
connection in a September 2006 RO rating decision.  The Board 
finds that the veteran's intention in submitting this new 
medical evidence is unclear; thus, the RO should contact him 
and inquire as to whether he intended to file a claim to 
reopen his previously disallowed claims of entitlement to 
service connection for sleep loss secondary to tinnitus and 
anxiety/depression.

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to an increased rating for anal 
fissures, residuals of a right knee injury, lumbosacral 
strain, and dermatitis/dermatophytosis of the face and groin 
area are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In testimony received at a November 2007 Board hearing, prior 
to the promulgation of a decision in the appeal, the veteran 
withdrew his appeal of the issue of entitlement to an 
increased rating for status post amputation left third 
fingertip, currently evaluated as noncompensable.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an increased 
rating for status post amputation left third fingertip, 
currently evaluated as noncompensable.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. § 
20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204 (2007).  Withdrawal may be made 
by the appellant or by his authorized representative.  Id.  
In November 2007, the veteran testified that he was 
withdrawing his appeal regarding the issue of entitlement to 
an increased rating for status post amputation left third 
fingertip, currently evaluated as noncompensable.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on these matters and they are dismissed.


ORDER

The issue of entitlement to an increased rating for status 
post amputation left third fingertip, currently evaluated as 
noncompensable, is dismissed.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claims on appeal.

I. Outstanding Treatment Records

The veteran testified before the undersigned at the November 
2007 Board hearing that he receives treatment for both his 
service-connected lumbosacral spine disability and his right 
knee disability from a Dr. Johnson at the Institute of 
Orthopedics in Ashburn, Virginia.  Such treatment was as 
recent as October 2007, and included range of motion testing 
and X-rays.  He also testified that he underwent an MRI study 
at NOVA Alexandria Hospital in October 2007.  Finally, the 
veteran testified that he seeks treatment for his service-
connected anal fissures and dermatophytosis from his primary 
care physician, Dr. Wolfson.  

Although the veteran has submitted various private treatment 
records from these physicians in support of his increased 
rating claims on appeal, there is no indication that all 
relevant private treatment records have been associated with 
the veteran's claims folder.  According to 38 C.F.R. 
§ 3.159(c)(1) (2007), VA has a duty to assist veterans in 
obtaining private treatment records which may be pertinent to 
their claim.  In the present case, the records identified 
above may assist the veteran in substantiating his increased 
rating claims regarding his service-connected lumbar spine, 
right knee, and skin disabilities; thus, it is necessary to 
remand this appeal to obtain these records.  

In addition to the above outstanding private treatment 
records, there is evidence that relevant VA treatment records 
have not been obtained and associated with his claims folder.  
Specifically, the veteran testified at the November 2007 
Board hearing that he often seeks treatment for his service-
connected skin disability at the VA Medical Center (MC) in 
Washington, D.C.  A review of the VA records already 
associated with the veteran's claims folder indicate that he 
received treatment at the VA dermatology clinic as recently 
as May 2003.  He also testified that his lumbar spine 
disability was evaluated at VA approximately nine months 
prior to his Board hearing.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the fact that the 
veteran has identified outstanding VA treatment records, a 
remand is necessary to obtain them.  

II. New VA Examinations

A. Bilateral Hearing Loss

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss.  Records show that he is already 
service-connected for bilateral tinnitus secondary to 
hazardous noise exposure during service.  See RO rating 
decision dated in December 1995.  Therefore, acoustic trauma 
is conceded.  However, throughout this appeal, the veteran 
has failed to demonstrate bilateral hearing loss as defined 
by VA regulations for purposes of compensation.  38 C.F.R. 
§ 3.385 (2007).  The veteran testified at the November 2007 
Board hearing that his hearing loss has significantly 
worsened since his last audiological evaluation in January 
2004.  

In January 2008, the veteran submitted a December 2007 
private audiogram.  Unfortunately, the results of this 
evaluation are in chart format, and the Board is precluded 
from applying these results to the criteria set forth at 38 
C.F.R. § 3.385 in order to determine the severity of the 
veteran's current hearing loss.  Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (which holds that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data).  In light of the veteran's testimony that his hearing 
loss has worsened since his last VA examination, the Board 
finds this new evidence particularly pertinent to its 
determination.  Yet, since it is precluded from interpreting 
the data itself, the Board concludes that a remand is 
necessary to afford the veteran a new VA audiological 
evaluation to determine if he now has hearing loss which 
meets the regulatory requirements under 38 C.F.R. § 3.385.  
Additionally, the examiner should interpret the results of 
the private December 2007 audiogram.  

B. Lumbosacral Strain and Right Knee Disability

In considering the veteran's claims for an increased rating 
for his service-connected and right knee lumbar spine 
disabilities, the Board must consider whether these cases 
present evidence that would support a higher rating on the 
basis of functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

At the April 2005 VA examination, the examining physician 
provided range of motion testing results for both the 
veteran's lumbar spine and his right knee.  The examiner also 
indicated that both disabilities experienced additional 
limitation of motion due to pain following repetition.  The 
veteran testified before the undersigned that he continues to 
experience pain with movement with respect to both his lumbar 
spine and right knee disabilities.  The VA examination report 
does not provide the specific degree at which pain began for 
any range of motion finding, nor does it provide an estimate 
of additional functional loss, in accordance with DeLuca.  

In light of the fact that none of the current medical 
evidence provides satisfactory evidence of the impact of the 
DeLuca factors on the veteran's thoracolumbar and right knee 
ranges of motion, the Board concludes that these issues must 
be remanded for a new VA examination.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2006); Johnston, supra; DeLuca, supra.

C. Dermatitis/Dermatophytosis

Testified that rash has expanded to lower extremities, as 
well as the chest, arms, and face during flare-ups.  Worst in 
the springtime.

The veteran asserts that he is entitled to an increased 
disability rating for his service-connected dermatophytosis.  
The most recent VA examination report, dated in April 2005, 
notes that his skin disability affects his lower legs, 
scrotum, and right side of chin.  However, the veteran 
testified in November 2007 that, at its worst, his skin 
disability affects his buttocks, groin, back, chest, arms, 
and face.  He indicated that his disability was worst in the 
springtime.  

A review of the rating criteria pertinent to the veteran's 
skin disability reveals that the predominant criteria are the 
percentage of total body surface affected by dermatophytosis 
and/or the percentage of exposed areas affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2007).  Thus, 
the veteran's assertions that the total surface area affected 
by his disabilities increases during flareups is pertinent to 
his claim for a higher disability rating.  See Ardison v. 
Brown, 6 Vet. App. at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed.").  Under such circumstances, the Board therefore 
finds that a new VA examination is warranted which addresses 
the frequency, duration, and outbreaks of skin disease 
exacerbations.  Moreover, the examination should be 
evaluated, if possible, at a time when it is most disabling.  
See Bowers; Ardison.


D. Anal Fissures

The veteran testified at the November 2007 Board hearing that 
although he was not using a pad for blood and stool leakage 
when evaluated by VA in April 2005, he now uses a pad daily.  
He testified that this pad was prescribed by his primary care 
physician, Dr. Wolfson, approximately one and one-half years 
ago.  Dr. Wolfson's records are not associated with the 
claims folder, and as discussed above, should be obtained in 
conjunction with this remand.  Since there has been an 
assertion of an increase in severity of the veteran's 
service-connected disability, the Board finds that he should 
also be afforded a new VA examination while this appeal is 
being remanded.  See VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).

III. Application of Appropriate Rating Criteria

A. Lumbosacral Strain

The veteran's lumbosacral spine disability is currently rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  Such diagnostic code is 
applicable to lumbosacral strain, and under the revised spine 
criteria is referable as Diagnostic Code 5237.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2007).  

As alluded to above, the schedular criteria for rating spine 
disabilities have been amended during the pendency of this 
appeal.  Specifically, effective September 26, 2003, the 
rating criteria for evaluating all spine disorders were 
amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); 
see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  
In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

As the veteran's claim was pending at the time of the 
September 2003 regulatory amendment, he is entitled to the 
application of the criteria most favorable to his claim.  See 
Diorio v. Nicholson, 20 Vet. App. 193, 197 (2006), citing 
Swann v. Brown, 5 Vet. App. 229, 232 (1993) (recognizing that 
where law is amended during pendency of appellant's claim, 
most favorable version applies), Rodriguez v. Nicholson, 19 
Vet. App. 275, 287 (2005).  However, as previously mentioned, 
application of the amended criteria may not be applied prior 
to the date of amendment.

A review of the record reveals that the RO only applied the 
new rating criteria applicable to lumbar spine disabilities.  
Moreover, the March 2005 statement of the case failed to 
supply the veteran with a copy of the old rating criteria 
applicable to his claim, namely, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (2003).  In light of the fact 
that the veteran has not been provided proper notice of this 
applicable rating criteria and the fact that the agency of 
original jurisdiction (AOJ) has yet to apply the old rating 
criteria, the Board concludes that a remand is necessary to 
allow the AOJ an opportunity to provide notice as well as 
consider whether a higher disability rating is warranted 
under such criteria.  

B. Right Knee Disability

Finally, the veteran's right knee disability is currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5262 (2007) for arthritis of 
the right knee manifested by impairment of the tibia and 
fibula.  As indicated by his November 2007 testimony, the 
veteran asserts that his right knee disability is currently 
characterized by instability and limitation of motion due to 
arthritis pain, and therefore entitled to a higher disability 
rating.  

According to VA's General Counsel, separate evaluations may 
be assigned for arthritis with limitation of motion and for 
instability.  See VAOPGCPREC 23-97 (July 1, 1997), published 
at 62 Fed. Reg. 63,604 (1997).  Similarly, a separate 
evaluation may be assigned for any scarring residual to knee 
injuries or surgeries performed pertaining to a service-
connected disability.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In the present case, it is not clear whether all applicable 
rating criteria have been considered and applied to rating 
the veteran's right knee disability.  As such, the Board 
finds that a remand is necessary to consider whether the 
veteran warrants separate evaluations for limitation of 
motion, instability, or scarring, related to his right knee 
disability.  In addition, all effort should be made to ensure 
that he has been provided notice regarding the potentially 
applicable rating criteria in a supplemental statement of the 
case. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
names and addresses of all medical care 
providers who treated him for his claimed 
disabilities as well as dates of 
treatment.  Such request should 
specifically ask for information regarding 
his orthopedist, Dr. Johnson, his primary 
care physician, Dr. Wolfson, and NOVA 
Alexandria Hospital where he had an MRI 
study in October 2007.  After securing the 
necessary release from the veteran, obtain 
these records.

2.  Obtain any VA treatment records from 
the Washington D.C. VAMC for the period 
from August 2003 through the present.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  A 
response, negative or positive, should be 
associated with the claims file.  

3.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any bilateral 
hearing loss.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
the nature of any hearing loss, providing 
the exact decibel results at 500, 1000, 
2000, 3000, and 4000 Hertz.  The examiner 
should also review the December 2007 
private audiogram of record, and interpret 
the chart provided in the report, 
providing the exact decibel results at 
500, 1000, 2000, 3000, and 4000 Hertz.  
Following completion of the above, the 
examiner should then provide an opinion as 
to whether any current hearing loss is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
active service.  It is noted that acoustic 
trauma has already been conceded by VA.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran currently has 
bilateral hearing loss that is related to 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

4.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
ascertaining the severity and 
manifestations of his service-connected 
right knee disability.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed.  
All pertinent symptomatology and findings 
should be reported in detail, and any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner must 
offer specific findings as to range of 
motion, as well as whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected right knee disability.  
If any of the above is observed, the 
examiner should specifically comment on 
whether the veteran's range of motion is 
affected, and if possible, provide the 
additional loss of motion in degrees, and 
complaints and clinical findings should be 
reported in detail.  The examiner should 
accurately measure and report where any 
recorded pain begins and ends when 
measuring range of motion.

In addition to the above findings, the 
examiner should specifically state if 
there is any evidence of ankylosis, 
subluxation, lateral instability, 
"locking," or effusion into the joint.  
He/she should also state whether there is 
impairment of the tibia and fibula, 
including whether there is nonunion with 
loose motion requiring a brace or 
malunion.

If the veteran describes flare-ups of 
pain, the examiner should offer an opinion 
as to whether there would be additional 
limits on functional ability during flare-
ups, and if feasible, express this in 
terms of additional degrees of limitation 
of motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason should 
be explained.

5.  Schedule the veteran for a VA spine 
examination to ascertain the severity of 
his service connected lumbosacral strain.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should reflect that a review of the claims 
folder was completed.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner must offer 
specific findings as to the range of 
motion, as well as whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected diffuse spondylosis of 
the lumbar and thoracic spine.  If any of 
the above is observed, the examiner should 
specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
accurately measure and report where any 
recorded pain begins and ends when 
measuring range of motion.

The examiner should also specifically 
state whether there is any abnormality of 
the spine, including evidence of listing, 
scoliosis, reversed lordosis, or abnormal 
kyphosis, a positive Goldwaithe's sign, 
marked limitation of forward bending in 
standing, muscle spasm, narrowing or 
irregularity of joint space, abnormal 
mobility on forced motion, abnormal gait, 
or ankylosis.  In addition, after 
considering the veteran's documented 
medical history, the examiner should 
identify all impairments affecting the 
lumbar spine and differentiate any 
impairment caused by a disorder other than 
the service-connected lumbosacral strain. 

6.  After any additional evidence has been 
obtained and added to the record, schedule 
the veteran for a VA skin examination for 
the purpose of determining the 
manifestations and severity of his 
service-connected 
dermatitis/dermatophytosis.  All effort 
should be made to schedule the veteran's 
examination for a time when his skin 
disease is active, such as springtime.  
The claims file, to include this REMAND, 
must be made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
provide a diagnosis of the veteran's skin 
disability and indicate whether such 
disability involves ulceration, extensive 
exfoliation, crusting, systemic or nervous 
manifestations, exudation, constant 
itching, extensive lesions, marked 
disfigurement or is exceptionally 
repugnant.  The examiner should also 
indicate the percent of entire body 
involved and percent of exposed area 
affected, and whether systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs are required and, 
if so, the frequency and duration of their 
use.  

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
veteran's claims.  With respect to the 
veteran's increased rating claim for his 
lumbosacral strain, the AOJ must consider 
whether a higher rating is warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5237 or 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5295 (2003) (pre-September 26, 2003 
amendment).  Regarding his right knee 
disability, the AOJ must consider whether 
higher and/or separate evaluations are 
warranted for limitation of motion, 
instability, or scarring.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263 
(2007); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805 (2007).

Unless the benefits sought on appeal are 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The supplemental 
statement of the case should provide the 
veteran with a summary of all applicable 
laws and regulations, including the old 
criteria for all diagnostic codes 
potentially applicable to lumbosacral 
spine disabilities, as well as a right 
knee disability manifested by limitation 
of motion, instability, and/or scarring.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


